Citation Nr: 0519331	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the service connected 
residuals of a ruptured appendix manifest by residuals of 
pelvic abscesses and history of recurrent attacks with 
partial obstruction, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served with the Arkansas National Guard.  This 
appeal arises from a February 2000 rating decision of the 
North Little Rock, Arkansas Regional Office (RO).  

In August 2001, and again in January 2004, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's gastrointestinal disorder is manifested 
principally by complaints of pain and cramping without 
obstruction, colic distension, frequent and prolonged nausea 
or vomiting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
peritoneal adhesions without intestinal obstruction are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.114, Part 4, including Diagnostic Code 
7301 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence or information that he had that pertains to the 
claim.  As such, the Board finds that the letters satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Evidence

In September 1972, the RO granted service connection for 
residuals of a ruptured appendix manifest by residuals of 
pelvic abscesses and history of recurrent attacks with 
partial obstruction, and assigned a 30 percent rating under 
DC 7301.  This was based on service medical records which 
showed that in 1958 while on active duty for training he was 
operated on for a ruptured appendix.  He underwent follow-up 
surgery for an infection and for adhesions and partial 
obstructions.  The RO also considered a May 1972 VA 
examination report which showed well healed scars with no 
evidence of obstruction.  The veteran had complaints of 
occasional cramping pains in the lower abdomen.  

On VA examination in November 1972, the veteran reported 
having trouble with some foods, abdominal cramping and 
vomiting.  Examination showed no distention, and some 
tenderness over the cecum.  An upper GI series showed a 
normal upper GI with small bowel follow through.  The 
diagnosis was, partial small bowel obstruction, intermittent, 
secondary to perforated appendix. 

The veteran was examined by VA in September 1999.  The 
examiner noted that no records were available for review.  
His medical history was reviewed.  He reported that he has to 
watch what he eats and avoid spicy food.  He reported taking 
medication for abdominal cramps and pain.  He stated that if 
he gets nervous or uptight, he develops abdominal obstruction 
at least one to two times a month, associated with an 
inability to move his bowels, anorexia, weight loss and 
vomiting.   He reported having to miss some work do to these 
episodes.  He reported having had a colonoscopy three months 
prior which was normal.  The examiner noted that the veteran 
had an 8.0 cm. diagonal scar in the right lower quadrant 
which was well healed; a 10.0 cm. well healed scar below the 
umbilicus.  He had well healed scars of the inguinal region 
and mild tenderness of the abdomen.  There were no masses.  
The examiner found, history of ruptured appendix with 
subsequent adhesions leading to frequent episodes of partial 
obstruction or complete obstruction.  It was noted that this 
did require him to miss one to several days of work 
apparently at least once a month on average, although he has 
not had to be hospitalized during the past decade for the 
obstruction. 

Private medical records received in November 1999 show that 
in June 1998, the veteran reported having no problems with 
bowels.  In August 1999, he was treated for complaints of 
having gas and abdominal pain.  He reported having no nausea 
or vomiting.  

Private records received in May 2000 show that in March 1999, 
the veteran complained of abdominal cramping that intensified 
and started shortly after he began taking Celexa for an 
unrelated problem.  He noted that when he discontinued taking 
the medication, the cramping dissipated.  

VA outpatient treatment record show that in September 2000, 
April 2001 and in July 2001, the veteran denied having 
nausea, vomiting, diarrhea constipation, change in bowel 
habits, or abdominal pain.  

In an August 2002 letter, a private examiner noted that the 
veteran complained of some intermittent right upper-quadrant 
tenderness.  He reported occasional diarrhea and occasional 
poor appetite.  He reported vomiting once during the past 
month.  The examiner noted that the veteran's current 
symptoms were nonspecific and did not require a surgical 
consultation or evaluation or further studies at the present 
time.  

The veteran was examined by VA in June 2003, and he 
complained of having bloating attacks from time to time and 
lack of flatus which last for up to 24 hours.  He reported 
that this is partially relieved by getting into a hot tub of 
water.  He described the pain as in the mid-abdomen, 
associated with nausea, but not definite vomiting.  
Examination showed normal bowel sounds.  There was no 
organomelgaly or tenderness.  An incision in the right lower 
quadrant was well healed; a right paramedian incision in the 
mid-abdomen was well healed; and bilateral inguinal hernia 
incisions were well healed.  The impression was, normal 
examination.  It was noted that an upper GI series was to be 
performed.  The upper GI series showed a normal small bowel 
follow through and a positional gastroesophageal reflux to 
the distal esophagus that cleared well.   A barium enema was 
normal.  

Discussion

The veteran is currently assigned a 30 percent evaluation for 
residuals of a ruptured appendix manifest by residuals of 
pelvic abscesses and history of recurrent attacks with 
partial obstruction, under Diagnostic Code 7301.  Under this 
provision of the rating code, a 30 percent evaluation may be 
assigned for moderately severe adhesions with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  The next 
higher rating of 50 percent requires severe definite 
adhesions with partial obstruction shown by x-ray evidence, 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis ruptured 
appendix, perforated ulcer or operation with drainage.  

In the instant case, the veteran's symptoms are manifested by 
complaints of cramps and pain as well as bloating.  However, 
on VA examination laboratory findings have documented normal 
findings.  Thus there is no evidence of a current 
obstruction, or any obstruction since service.  

The gastrointestinal symptomatology that the veteran 
attributes to his service- connected disability and the 
objective findings on examination do not show that the 
veteran has severe definite adhesions or partial obstruction.  
Laboratory tests do not show either adhesions or obstruction.  
He further does not exhibit frequent prolonged episodes of 
severe distention nausea or vomiting.  The most recent VA 
examination showed that he reported having attacks with 
nausea from time to time only and that they last for no more 
than 24 hours.  Absent a showing of frequent prolonged 
episodes of severe symptoms or X-ray evidence of severe 
definite adhesions with partial obstruction, a rating of 50 
percent is not warranted.  

The Board also finds that the record presents no basis for 
assignment of any additional compensable rating for surgical 
scars.  Although the record documents the presence of 
surgical scars, the record does not contain competent 
evidence that the veteran has a current disability, or 
persistent or recurrent symptoms of disability, related to 
the scars.  The evidence does not reflect that the scars are 
swollen or tender.  Additionally, there is no indication that 
the scars are otherwise symptomatic.  In addition the size of 
the scars does not support the assignment under the 
regulations newly enacted.  As such, a separate rating for 
surgical scars is not warranted.  See Chelte v. Brown, 10 
Vet. App. 268, 271-2 (1997) (an asymptomatic scar does not 
constitute a current disability).  See, 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7802, 7803, 7804 ( prior to and as 
revised on August 30, 2002).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

An increased evaluation for residuals of a ruptured appendix 
manifest by residuals of pelvic abscesses and history of 
recurrent attacks with partial obstruction, beyond 30 percent 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


